DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/31/2022 has been entered. Claims 1, 2, 9-15,18, 20-22, and 27-36 remain pending in the application.

Response to Arguments
	Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the amendments filed have necessitated a new ground of rejection. Further, despite the inclusion of subject matter included in claims marked previously allowable, the amended language of claim 1 has broadened the scope of the limitations. 
	Finally, regarding applicant’s argument that claim 10 is in allowable form, examiner respectfully disagrees due to Salisbury Figures 2A – 2E and column 5 line 54 – column 6 line 3, which disclose a plurality of supporting members extending from a receiving face, which are still believed to read upon the language of claim 10. 
	As such, applicant’s arguments are found unpersuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 26, 29 -31, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mittelstadt (US-6033415-A), hereinafter Mittelstadt in view of Zerbato (WO-2016020773-A1), hereinafter Zerbato and DFMA Tips (Design for Manufacturing & Assembly (DFMA) Tips), hereinafter DFMA Tips.

Regarding claim 1, Mittelstadt teaches:
An apparatus for coupling a digitizer to a robotic arm having an end-effector for facilitating the calibration of the robotic arm, the apparatus comprising:
An end-effector coupler comprising a mounting member
A probe and a digitizer (see at least column 11 line 13 – line 32: “…bone digitizer arm can produce accurate measurements of the position of distal end 104, (and specifically the sterile tipped probe link 109 mounted thereto…)).
Mittelstadt fails to teach:
And a probe comprising a curved surface and a digitizer coupler formed as a single monolithic piece of material, 
Wherein the curved surface is configured to couple to the receiving member and rotate relative to the receiving member as the robotic arm moves the end effector.
Zerbato teaches:
An end effector with a terminal section comprising a curved surface (see at least Fig. 7), wherein the curved surface is configured to couple to the receiving member and rotate relative to the receiving member as the robotic arm moves the end effector (see at least Fig. 7 and 8, see further Page 4 lines 2 – 9: “As regards the magnetic coupling spherical joint 4 it is observed that, in particular in figures 2 to 10, it comprises a spherical head 5 belonging to the terminal section 2d of the anthropomorphic arm 2, which is configured to be removably coupled to a spherical seat 6 which belongs to the handpiece 3”).
	The difference between Zerbato, Mittelstadt, and the claimed invention is that Zerbato and Mittelstadt do not explicitly teach wherein the digitizer coupler is formed as a single monolithic piece of material. 
	DFMA Tips teaches a number of manufacturing methods and suggestions in order to streamline and improve machining components, including the advice that, whenever possible, the number of parts should be reduced (see at least Designing For Manufacturability (DFM) of Machined Parts 21: “The reduction of the number of parts in a product is probably the best opportunity for reducing manufacturing costs. Less parts implies less purchases, inventory and handling.  A part that does not need to have relative motion with respect to other parts, does not have to be made of a different material, or that would make the assembly or service of other parts extremely difficult or impossible, is an excellent target for elimination.  Some approaches to part-count reduction are based on the use of one-piece structures and selection of manufacturing processes such as injection molding, extrusion, casting, and powder metallurgy...”). One of ordinary skill in the art would reasonably conclude that machining a component out of a single monolithic piece of material rather than creating several smaller pieces to be combined would provide the benefits of lower assembly times and reduced supplier and inventory management as stated further into the document: “Handling fewer parts typically results in lower assembly times, and reduced supplier and inventory management”.  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mittelstadt with the design choices of Zerbato and the manufacturing decisions as suggested by DFMA Tips. Such a combination would provide the benefits of a quicker and easier means of coupling and decoupling. As stated by Zerbato: “Regardless of the fact that the spherical joint is obtained according to one or the other described embodiments, it allows obtaining both objects set by the invention given that, the coupling between the spherical head 5 and the spherical seat 6 being of the magnetic type, a quick coupling and de-coupling of the handpiece 3 from the anthropomorphic arm 2 is possible without having to proceed long and laborious operations for mounting and demounting the coupling spherical joint which are instead necessary in equivalent devices of the known type available in the market”. Further, incorporating the manufacturing advice as taught by DFMA Tips would provide the obvious benefit of “lower assembly times, and reduced supplier and inventory management” as outright stated within the disclosure. 

Regarding claim 2, the combination of Mittelstadt, Zerbato, and DFMA Tips teaches the apparatus of claim 1.
Mittelstadt does not teach, but Zerbato teaches wherein the curved surface magnetically couples to the receiving member (see at least pg 4 line 34 – pg 5 line 1: “According to the invention, the handpiece 3 is removably associable to the terminal section 2d of the anthropomorphic arm 2 through the spherical joint 4 which is of the magnetic coupling type”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digitizer probe as taught by Mittelstadt with the teachings of Zerbato and Soe-Knudsen because the teachings of a magnetic coupler as taught by Zerbato as means of connection between the end effector and digitizer arm would further improve the device by providing a quicker and easier means of coupling and decoupling. As stated by Zerbato: “Regardless of the fact that the spherical joint is obtained according to one or the other described embodiments, it allows obtaining both objects set by the invention given that, the coupling between the spherical head 5 and the spherical seat 6 being of the magnetic type, a quick coupling and de-coupling of the handpiece 3 from the anthropomorphic arm 2 is possible without having to proceed long and laborious operations for mounting and demounting the coupling spherical joint which are instead necessary in equivalent devices of the known type available in the market”. 

Regarding claim 26, the combination of Mittelstadt, Zerbato, and DFMA Tips teaches:
The calibration apparatus of claim 1 for coupling the end-effector and the digitizer. 
	Mittelstadt teaches: 
A robotic system, comprising: 
A robotic arm for moving an end-effector to a plurality of end-effector locations (see at least the robotic arm of Fig. 1); 
A digitizer (see at least column 11 line 13 – line 32: “Bone digitizer arm 100 is preferably an articulated structure having a fixed proximal end 102 and a freely movable distal end 104, as shown. Being attached to robot 26, its fixed proximal end 102 will be immobilized at a known location within the robotic coordinate system. Digitizer arm 100 preferably is comprised of a plurality of links 101, 103, 105, 107 and 109, connected at joints 106, 108, 110, 112 and 114, as shown).
And a computer for receiving position data from the digitizer the position data corresponding to a spatial position of the end-effector at each of the plurality of end-effector locations (see at least column 8 lines 17 – 27: “The present invention still further comprises a controller program for the robotic system of the type described above. The controller program comprises an instruction algorithm embodied in a tangible medium which performs the best-fit calculation between coordinates of the bone image data set and corresponding coordinates of the digitized bone data set. The algorithm itself may be embodied in any conventional medium of the type used to program controllers and computers, including disks, read only memory, random access memory, flash memory, tapes, CD Rom, and the like”).

Regarding claim 29, the combination of Mittelstadt, Zerbato, and DMFA Tips teaches the robotic system of claim 26.
Mittelstadt further teaches wherein the spatial position of the end- effector is a shared point between the digitizer and the robotic arm (see at least col. 5 lines 42 – 57: “ Prior to, concurrent with, or subsequent to generating the bone image data set from the bone image, an articulated bone digitizer arm preferably having a fixed proximal end and a freely moving distal end is pre-registered to the robotic coordinate system, using a variety of techniques which will be described herein. Subsequent to its registration, the bone digitizer arm is used to generate the digitized bone data set as follows. The bone is first immobilized within the robotic coordinate system and the freely movable distal end of the digitizer arm is then moved to contact the bone surface at a plurality of different locations on the bone. The position of each of these surface locations is thereby determined and recorded thereby forming the digitized bone data set. Since the bone digitizer arm is pre-registered to the robotic coordinate system, the digitized bone data set will also be in the robotic coordinate system”).

Regarding claim 30 the combination of Mittelstadt, Zerbato, and DFMA Tips teaches the robotic system of claim 26.
Mittelstadt does not teach, but Zerbato teaches wherein the curved surface magnetically couples to the receiving member (see at least pg 4 line 34 – pg 5 line 1: “According to the invention, the handpiece 3 is removably associable to the terminal section 2d of the anthropomorphic arm 2 through the spherical joint 4 which is of the magnetic coupling type”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digitizer probe as taught by Mittelstadt with the teachings of Zerbato and Soe-Knudsen because the teachings of a magnetic coupler as taught by Zerbato as means of connection between the end effector and digitizer arm would further improve the device by providing a quicker and easier means of coupling and decoupling. As stated by Zerbato: “Regardless of the fact that the spherical joint is obtained according to one or the other described embodiments, it allows obtaining both objects set by the invention given that, the coupling between the spherical head 5 and the spherical seat 6 being of the magnetic type, a quick coupling and de-coupling of the handpiece 3 from the anthropomorphic arm 2 is possible without having to proceed long and laborious operations for mounting and demounting the coupling spherical joint which are instead necessary in equivalent devices of the known type available in the market”. 

Regarding claim 31, Mittelstadt teaches:
An apparatus for coupling a digitizer to a robotic arm having an end-effector for facilitating the calibration of the robotic arm, the apparatus comprising:
An end-effector coupler comprising a mounting member
A probe and a digitizer (see at least column 11 line 13 – line 32: “…bone digitizer arm can produce accurate measurements of the position of distal end 104, (and specifically the sterile tipped probe link 109 mounted thereto)…).
Mittelstadt fails to teach:
And a probe comprising a curved surface and a digitizer coupler assembled as two or more separate pieces;
Wherein the curved surface is configured to couple to the receiving member and rotate relative to the receiving member as the robotic arm moves the end effector.
Zerbato teaches:
An end effector with a terminal section comprising a curved surface (see at least Fig. 7), wherein the curved surface is configured to couple to the receiving member and rotate relative to the receiving member as the robotic arm moves the end effector (see at least Fig. 7 and 8, see further Page 4 lines 2 – 9: “As regards the magnetic coupling spherical joint 4 it is observed that, in particular in figures 2 to 10, it comprises a spherical head 5 belonging to the terminal section 2d of the anthropomorphic arm 2, which is configured to be removably coupled to a spherical seat 6 which belongs to the handpiece 3”).
	The difference between Zerbato, Mittelstadt, and the claimed invention is that Zerbato and Mittelstadt do not explicitly teach wherein the digitizer coupler is assembled as two or more separate pieces. 
	DFMA Tips teaches a number of manufacturing methods and suggestions in order to streamline and improve machining components, including tips on manufacturing assembly components. While the document repeatedly advises that the number of parts should be reduced whenever possible, the inclusion of methods of designing multiple components for assembly would lead one of ordinary skill in the art to conclude that it is not always possible to create components out of a single monolithic piece of material. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mittelstadt with the design choices of Zerbato and the manufacturing decisions as suggested by DFMA Tips. Such a combination would provide the benefits of a quicker and easier means of coupling and decoupling. As stated by Zerbato: “Regardless of the fact that the spherical joint is obtained according to one or the other described embodiments, it allows obtaining both objects set by the invention given that, the coupling between the spherical head 5 and the spherical seat 6 being of the magnetic type, a quick coupling and de-coupling of the handpiece 3 from the anthropomorphic arm 2 is possible without having to proceed long and laborious operations for mounting and demounting the coupling spherical joint which are instead necessary in equivalent devices of the known type available in the market”. Further, incorporating the manufacturing advice as taught by DFMA Tips would provide the obvious benefit of “lower assembly times, and reduced supplier and inventory management” as outright stated within the disclosure. 

Regarding claim 34, the combination of Mittelstadt, Zerbato, and DMFA Tips teaches the apparatus of claim 31 wherein the curved surface magnetically couples to the receiving member. 
Mittelstadt does not teach, but Zerbato teaches wherein the curved surface magnetically couples to the receiving member (see at least pg 4 line 34 – pg 5 line 1: “According to the invention, the handpiece 3 is removably associable to the terminal section 2d of the anthropomorphic arm 2 through the spherical joint 4 which is of the magnetic coupling type”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digitizer probe as taught by Mittelstadt with the teachings of Zerbato and Soe-Knudsen because the teachings of a magnetic coupler as taught by Zerbato as means of connection between the end effector and digitizer arm would further improve the device by providing a quicker and easier means of coupling and decoupling. As stated by Zerbato: “Regardless of the fact that the spherical joint is obtained according to one or the other described embodiments, it allows obtaining both objects set by the invention given that, the coupling between the spherical head 5 and the spherical seat 6 being of the magnetic type, a quick coupling and de-coupling of the handpiece 3 from the anthropomorphic arm 2 is possible without having to proceed long and laborious operations for mounting and demounting the coupling spherical joint which are instead necessary in equivalent devices of the known type available in the market”. 

Regarding claim 35, the combination of Mittelstadt, Zerbato, and DMFA Tips teaches the calibration apparatus of claim 31 for coupling the end-effector and the digitizer.
Mittelstadt teaches:
A robotic system, comprising: 
A robotic arm for moving an end-effector to a plurality of end-effector locations (see at least the robotic arm of Fig. 1); 
A digitizer (see at least column 11 line 13 – line 32: “Bone digitizer arm 100 is preferably an articulated structure having a fixed proximal end 102 and a freely movable distal end 104, as shown. Being attached to robot 26, its fixed proximal end 102 will be immobilized at a known location within the robotic coordinate system. Digitizer arm 100 preferably is comprised of a plurality of links 101, 103, 105, 107 and 109, connected at joints 106, 108, 110, 112 and 114, as shown).
And a computer for receiving position data from the digitizer the position data corresponding to a spatial position of the end-effector at each of the plurality of end-effector locations (see at least column 8 lines 17 – 27: “The present invention still further comprises a controller program for the robotic system of the type described above. The controller program comprises an instruction algorithm embodied in a tangible medium which performs the best-fit calculation between coordinates of the bone image data set and corresponding coordinates of the digitized bone data set. The algorithm itself may be embodied in any conventional medium of the type used to program controllers and computers, including disks, read only memory, random access memory, flash memory, tapes, CD Rom, and the like”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mittelstadt, Zerbato, and DMFA Tips in view of Salisbury (US 8632064 B2), hereinafter Salisbury.
Regarding claim 10, the combination of Mittelstadt, Zerbato, and DFMA Tips teaches the apparatus of claim 1.
Mittelstadt does not teach, but Salisbury teaches wherein the end- effector coupler further comprises a plurality of supporting members extending from said receiving member (see at least Figs 2A – 2E; see also column 5 line 54 – column 6 line 3: “Referring to FIG. 2E, a variation of the embodiment of FIG. 2A-2D is shown. In this embodiment, magnets 202 protrude through concave spherical surface 214' rather than being embedded below the surface. Magnets 202 may stand proud of surface 214', be flush with it, or be slightly recessed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digitizer probe as taught by Mittelstadt with the teachings of Zerbato, Soe-Knudsen, and Salisbury, because the arrangement of magnets as taught by Salisbury would provide the benefit of physically supporting the ball joint in the receiving face while simultaneously providing the magnetic force necessary to keep the ball within the socket. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mittelstadt, Zerbato, and DMFA Tips, Salisbury and Albee (US 1859352 A), hereinafter Albee.
Regarding claim 13, the combination of Mittelstadt, Zerbato, DFMA Tips, and Salisbury teaches the apparatus of claim 10.
Mittelstadt does not teach, but Albee teaches:
Wherein at least one supporting member of said plurality of supporting members comprises a second bearing. (See at least figures 1 and 2, and page 1 line 82 – page 2 line 5: “A ball-bearing member 16 is interposed between the two discs 6 and 13 constituting the bottoms of the saucer 5 and the holder or base 14. The ball-bearing member 16 consists of a disc having a series of ball sockets 17 and 18 therein projecting alternately from opposite faces of the disc 16, the sockets 17 projecting upwardly from the disc 16 and the sockets 18 projecting downwardly from the disc 16. A series of balls 19 are positioned in the sockets 17 and 18 and these balls bear against adjacent faces 21 and 22 of the bottoms 6 and 13 respectively of the saucer 5 and the base or holder 14. The sockets 17 are open to the passage of a ball thereinto from the under face of the disc 16 and are closed to the passage of a ball therethrough on that face of the disc 16 from which they project, and the sockets 18 are open to the passage of a ball thereinto from the upper face of the disc 16 and closed to the passage of a ball therethrough on the opposite face of said disc, or lower face of said disc 16”).
It would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention as taught by Mittelstadt, Zerbato, DMFA Tips and Salisbury with the improvement of using protruding bearings in order to provide the improvement of reducing friction within the ball joint.

Claims 14, 15, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mittelstadt, Zerbato, and DMFA Tips, further in view of Soe-Knudsen (US 20130079928 A1), hereinafter Soe-Knudsen.
Regarding claim 14, the combination of Mittelstadt, Zerbato, and DMFA Tips teaches wherein a digitizer is coupled to an end-effector of the robotic arm with the apparatus of claim 1; 
Mittelstadt does not teach, but Soe-Knudsen teaches:
A method for calibrating a robotic arm of a robot, said method comprising: 
Manipulating a robotic arm to a plurality of calibration locations (see at least [0138]: “The illustrated embodiment comprises the steps of: Providing R robots having multiple joints, a base flange and a tool flange. In step 22 a closed chain is formed from the R robots. Then in step 28 the corresponding position pairs are collected. Then, in step 30 it is evaluated whether enough data is collected in order to estimate the models. If this is not the case, then step 26, the joint positions of the robots, is changed and the corresponding position pairs are collected as indicated by the block 28”);
Recording joint values of the robotic arm at each calibration location (see at least [0143]: “FIG. 14 and FIG. 15 show a flow chart for saving sensor information as indicated by step 62 in FIGS. 12 and 13. FIG. 14 illustrates the flow chart for saving sensor information of non-synchronized robots, and FIG. 15 shows one for synchronized robots. In the first step 84 in FIG. 14, the movement of the robots is paused, then in step 86 it is evaluated whether the robots are stopped, and if affirmative, then the sensor information, e.g. joint angles, is saved in step 88, whereafter movement of the robots is continued in step 90”);
Measuring, with said digitizers a spatial position of the end effector at each calibration location (see at least [0068] “This and further objectives are achieved by a second aspect of the invention pertaining to a method of converting a working program from a first robot R.sub.1 to a second robot R.sub.2, each robot (R.sub.1, R.sub.2) having joints connecting two flanges: a base flange and a tool flange, the method comprising the steps of: (a) replacing the first robot R.sub.1 with the second robot R.sub.2, (b) providing a working program R.sub.1P associated with the first robot R.sub.1, (c) choosing a number of positions or angles in accordance with the working program R.sub.1P and moving the second robot R.sub.2 to those positions, thereby providing a position or angle pair data set and then (d) estimating kinematic models (M.sub.1, M.sub.2) of said at least two robots, base flange offset (T.sub.base) and tool center point offset (T.sub.tcp) using the position pair data set, and then [0073] (e) performing a working program conversion on the basis of said estimated kinematic models (M.sub.1, M.sub.2)”);
Identifying kinematic parameters of the robotic arm with a calibration algorithm utilizing the recorded joint values and the measured spatial position at each calibration location (see at least [0068] “This and further objectives are achieved by a second aspect of the invention pertaining to a method of converting a working program from a first robot R.sub.1 to a second robot R.sub.2, each robot (R.sub.1, R.sub.2) having joints connecting two flanges: a base flange and a tool flange, the method comprising the steps of: (a) replacing the first robot R.sub.1 with the second robot R.sub.2, (b) providing a working program R.sub.1P associated with the first robot R.sub.1, (c) choosing a number of positions or angles in accordance with the working program R.sub.1P and moving the second robot R.sub.2 to those positions, thereby providing a position or angle pair data set &lt;R.sub.1Q, R.sub.2Q&gt;, and then (d) estimating kinematic models (M.sub.1, M.sub.2) of said at least two robots, base flange offset (T.sub.base) and tool center point offset (T.sub.tcp) using the position pair data set &lt;R.sub.1Q, R.sub.2Q&gt;, and then [0073] (e) performing a working program conversion on the basis of said estimated kinematic models (M.sub.1, M.sub.2)”);
And implementing the kinematic parameters to complete the calibration of the robotic arm (see at least [0068] “This and further objectives are achieved by a second aspect of the invention pertaining to a method of converting a working program from a first robot R.sub.1 to a second robot R.sub.2, each robot (R.sub.1, R.sub.2) having joints connecting two flanges: a base flange and a tool flange, the method comprising the steps of: (a) replacing the first robot R.sub.1 with the second robot R.sub.2, (b) providing a working program R.sub.1P associated with the first robot R.sub.1, (c) choosing a number of positions or angles in accordance with the working program R.sub.1P and moving the second robot R.sub.2 to those positions, thereby providing a position or angle pair data set &lt;R.sub.1Q, R.sub.2Q&gt;, and then (d) estimating kinematic models (M.sub.1, M.sub.2) of said at least two robots, base flange offset (T.sub.base) and tool center point offset (T.sub.tcp) using the position pair data set &lt;R.sub.1Q, R.sub.2Q&gt;, and then [0073] (e) performing a working program conversion on the basis of said estimated kinematic models (M.sub.1, M.sub.2)”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digitizer probe as taught by Mittelstadt with the teachings of Zerbato and DFMA Tips because as stated by Soe-Knudsen: “Thus, although there exists a multitude of ways of calibrating a robot, all of them require some kind of additional active measurement equipment, i.e. measurement equipment comprising sensors, and specialized knowledge of how to use said measurement equipment, and furthermore rely on the accuracy by which the physical characteristics of said equipment is known”. The teachings of connecting robotic arms together for calibration taken in combination with the digitizer arm would provide the benefit of reducing time and further special equipment as further stated: “Hereby is achieved a calibration method, which does not depend on the precision of external active measurement equipment--only the robots themselves are used. The inventive method combines the robots into a closed chain in order to obtain information, which is then used to adjust the kinematic parameters of the robots, i.e. used to update the kinematic models of the robots, whereby the robots are calibrated”.

Regarding claim 15, the combination of Mittelstadt, Zerbato, DFMA Tips, and Soe-Knudsen teaches the method of claim 14.
Mittelstadt does not teach, but Soe-Knudsen teaches wherein the method further comprises determining multiple sets of joint commands, wherein each set of joint commands specify a calibration location for said end-effector (see at least [0138]: “The illustrated embodiment comprises the steps of: Providing R robots having multiple joints, a base flange and a tool flange. In step 22 a closed chain is formed from the R robots. Then in step 28 the corresponding position pairs are collected. Then, in step 30 it is evaluated whether enough data is collected in order to estimate the models. If this is not the case, then step 26, the joint positions of the robots, is changed and the corresponding position pairs are collected as indicated by the block 28”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digitizer probe as taught by Mittelstadt with the teachings of Zerbato and DFMA Tips because as stated by Soe-Knudsen: “Thus, although there exists a multitude of ways of calibrating a robot, all of them require some kind of additional active measurement equipment, i.e. measurement equipment comprising sensors, and specialized knowledge of how to use said measurement equipment, and furthermore rely on the accuracy by which the physical characteristics of said equipment is known”. The teachings of connecting robotic arms together for calibration taken in combination with the digitizer arm would provide the benefit of reducing time and further special equipment as further stated: “Hereby is achieved a calibration method, which does not depend on the precision of external active measurement equipment--only the robots themselves are used. The inventive method combines the robots into a closed chain in order to obtain information, which is then used to adjust the kinematic parameters of the robots, i.e. used to update the kinematic models of the robots, whereby the robots are calibrated”.

Regarding claim 27, the combination of Mittelstadt, Zerbato, and DFMA Tips teaches the robotic system of claim 26.
Mittelstadt does not teach, but Soe-Knudsen teaches wherein the one or more computers receive joint values of the robotic arm at each of the plurality of end-effector locations (see at least “. In the basic installation, the tool flanges are connected via a stiff solid adapter 2, and the base flanges are connected with a stiff solid adapter 4 and all the joints in the chain are represented by DH parameters as described above. This has the advantages as being a minimal complete representation describing the joints' rotational axes in the system relative to each other, see illustration FIG. 3 showing two robots 6 and 8, connected to each other in a closed chain via the adapters 2 and 4”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digitizer probe as taught by Mittelstadt with the teachings of Zerbato and DFMA Tips because as stated by Soe-Knudsen: “Thus, although there exists a multitude of ways of calibrating a robot, all of them require some kind of additional active measurement equipment, i.e. measurement equipment comprising sensors, and specialized knowledge of how to use said measurement equipment, and furthermore rely on the accuracy by which the physical characteristics of said equipment is known”. The teachings of connecting robotic arms together for calibration taken in combination with the digitizer arm would provide the benefit of reducing time and further special equipment as further stated: “Hereby is achieved a calibration method, which does not depend on the precision of external active measurement equipment--only the robots themselves are used. The inventive method combines the robots into a closed chain in order to obtain information, which is then used to adjust the kinematic parameters of the robots, i.e. used to update the kinematic models of the robots, whereby the robots are calibrated”.

Regarding claim 28, the combination of Mittelstadt, Zerbato, DMFA Tips, and Soe-Knudsen teaches the robotic system of claim 27.
Mittelstadt teaches the use of a digitizer (see at least column 11 line 13 – line 32: “…bone digitizer arm can produce accurate measurements of the position of distal end 104, (and specifically the sterile tipped probe link 109 mounted thereto)…).
Mittelstadt does not teach, but Soe-Knudsen teaches wherein the computer executes a calibration algorithm to determine kinematic parameters of the robotic arm using the the joint values of the robotic arm (see at least [0068] “This and further objectives are achieved by a second aspect of the invention pertaining to a method of converting a working program from a first robot R.sub.1 to a second robot R.sub.2, each robot (R.sub.1, R.sub.2) having joints connecting two flanges: a base flange and a tool flange, the method comprising the steps of: (a) replacing the first robot R.sub.1 with the second robot R.sub.2, (b) providing a working program R.sub.1P associated with the first robot R.sub.1, (c) choosing a number of positions or angles in accordance with the working program R.sub.1P and moving the second robot R.sub.2 to those positions, thereby providing a position or angle pair data set &lt;R.sub.1Q, R.sub.2Q&gt;, and then (d) estimating kinematic models (M.sub.1, M.sub.2) of said at least two robots, base flange offset (T.sub.base) and tool center point offset (T.sub.tcp) using the position pair data set &lt;R.sub.1Q, R.sub.2Q&gt;, and then [0073] (e) performing a working program conversion on the basis of said estimated kinematic models (M.sub.1, M.sub.2)”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digitizer probe as taught by Mittelstadt with the teachings of Zerbato and DFMA Tips because as stated by Soe-Knudsen: “Thus, although there exists a multitude of ways of calibrating a robot, all of them require some kind of additional active measurement equipment, i.e. measurement equipment comprising sensors, and specialized knowledge of how to use said measurement equipment, and furthermore rely on the accuracy by which the physical characteristics of said equipment is known”. The teachings of connecting robotic arms together for calibration taken in combination with the digitizer arm would provide the benefit of reducing time and further special equipment as further stated: “Hereby is achieved a calibration method, which does not depend on the precision of external active measurement equipment--only the robots themselves are used. The inventive method combines the robots into a closed chain in order to obtain information, which is then used to adjust the kinematic parameters of the robots, i.e. used to update the kinematic models of the robots, whereby the robots are calibrated”.

Allowable Subject Matter
Claims 9, 12, 18, 20, 21, 22, 32, 33, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664